INGRAHAM, J. (dissenting).
I cannot concur in the affirmance of an order of the special term vacating an order which had been duly made upon notice to all the parties, and, upon appeal, affirmed by this court. When the new trial was originally granted, it was upon condition that the defendant pay the costs of the action, and give a bond to secure any judgment that the plaintiff should obtain against him. These conditions the defendant complied with. He tendered the costs and the bond, and the plaintiff refused to accept them, for the sole reason that he intended to appeal from the order. He made no application, however, for a stay of proceedings, or for an extension of the time within which he might elect to accept the conditions of the order, but relied upon his appeal to vacate it. He elected to rely upon that appeal, and refused to accept what the court said the defendant should tender to him as a condition for granting the new trial. The plaintiff’s refusal to accept the bond and costs was absolute and unconditional. There was no mistake that the plaintiff asks to be relieved from. He intended to do just what he did, viz. to refuse to accept from the defendant that which the court had imposed upon the latter as a condition for granting a new trial. The order granting the new trial having been appealed from and affirmed by this court, the plaintiff asked the court below to vacate the same order which we have affirmed, unless the defendant now does something else. I think such a vacation was entirely unauthorized, and that the plaintiff, having elected to rely upon his appeal without asking for an order which would extend the time within which the defendant should comply with the order then appealed from until after the determination of the appeal, has waived his right to exact either the bond or the costs; and there was nothing presented to the- court below on the present application to show that such action on behalf of the plaintiff was an error or mistake that would justify the court in relieving him from the consequences of his own act.
I dissent from the affirmance of the order.